DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 27, 2022 is acknowledged.

Response to Amendment
Claim 1 has been amended.  Claims 2 and 13 have been canceled.  Claims 1, 3-12, and 14-16 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.

Applicant argues 35 USC §101, starting pg. 7 of Remarks:

I. Claims 1, 3-12, and 14-16 Comply With 35 U.S.C. § 101

Claims 1, 3-12, and 14-16 stand rejected under 35 U.S.C. § 101 because, allegedly, they are directed to “a transaction for a digital asset. This is a commercial interaction, therefore abstract.” Office Action at Page 5. However, Applicant respectfully disagrees.

Respectfully, there was no 35 USC 101 rejection.  Therefore the subsequent arguments are moot.

Applicant argues 35 USC §112, pg. 8 of Remarks:

Il. Claims 1, 3-12, and 14-16 Comply With 35 U.S.C. § 112(b)

Claims 1, 3-12, and 14-16 stand rejected under 35 U.S.C. § 112, 2nd Paragraph, due to indefinite language. Office Action at Page 9. However, Applicant respectfully disagrees.

The Examiner has alleged that Claim 1 is indefinite in respect of “a third constraint that the blockchain is in a predefined state defined by a set of parameters in the block header before the control of the digital asset can be transferred.” However, Applicant submit that the “predefined state” is not indefinite in the context of the claim. The claim recites a constraint on the blockchain in that the blockchain must be in a state which is defined by a set of parameters before a digital asset can be transferred. The set of parameters can be selected from various parameters. Therefore, the claim recites that selected parameters define the predefined state.

The claims have been amended, making the argument moot.  The prior rejection is withdrawn.

Applicant argues 35 USC §103, starting pg. 8 of Remarks:

Applicant’s amendment caused new prior art search, resulting in a new prior art rejection, rendering the arguments moot.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0129945 to Saxena et al. in view of Pub. No. US 2016/0191243 to Manning and in further view of Pub. No. US 2019/0140822 to Xie et al.
Regarding claim 1
A computer-implemented method comprising:
receiving, at an interface of an electronic device operating as a node in a blockchain network, a first blockchain transaction associated with a digital asset, the first transaction comprising a first script that specifies a set of constraints on a second blockchain transaction to transfer control of the digital asset by recording the second blockchain transaction to a distributed ledger of the blockchain network, wherein the set of constraints comprise:  
{From Applicant’s disclosure…

One area of current research is the use of blockchain-based computer programs for the implementation of "smart contracts". Unlike a traditional contract which would be written in natural language, smart contracts are computer programs designed to automate the execution of the terms of a machine-readable contract or agreement.” (pg. 2, lines 15-19)

Therefore smart contracts are computer programs.}

Saxena et al. teaches:
Receiving blockchain data…
“In one embodiment, the invention relates to a computer-implementable method for cognitive information processing comprising: receiving data from a plurality of data sources, at least one of the plurality of data sources comprising a blockchain data source having associated blockchain data; processing the data from the plurality of data sources to provide cognitively processed data; performing a learning operation to improve the cognitively processed data over time, the learning operation being based at least in part on the blockchain data from the blockchain data source; and, providing the cognitively processed data to a destination.” [0005]

For digital goods and currencies (assets)…
“In various embodiments, a blockchain-associated cognitive insight 818 is implemented in combination with a smart contract 820 to perform one or more associated operations or processes. As used herein, a smart contract 820 broadly refers to executable computer code 824 configured to generate instructions for downstream processes. Examples of downstream processes include delivery of digital or physical goods, transfer of digital currencies between participants, performing a one-step assurance process or notification, performing operations to conform to a compliance requirement, and so forth, if certain conditions are met. In certain embodiments, the smart contract 820 may contain the terms and conditions of a contract 822 in clear text, executable computer code 824, or a combination thereof. In various embodiments, the text of a contract 822 may be encrypted for confidentiality. In certain embodiments, the execution of the computer code 824 results in the generation of another blockchain transaction.” [0135]

Fig. 8, ref. 814 and transaction payload including contract (ref. 222) and code (ref. 824)…


    PNG
    media_image1.png
    249
    649
    media_image1.png
    Greyscale


Where “cognitive insight” includes data related to rules and parameters (therefore constraints on second transaction, therefore first script)…
“In certain embodiments, the resulting blockchain-associated cognitive insight is provided a part of a blockchain transaction, described in greater detail herein. In these embodiments, blockchain data related to the data structure of an individual blockchain within blockchains ‘1’-‘n’ 716 may be used in the provision of the resulting blockchain-associated cognitive insight. Likewise, blockchain-associated data related to the rules and parameters of the operation of the blockchain, the protocols related to its interaction with applications and other blockchains, its corresponding API, or some combination thereof, may be used in the provision of the blockchain-associated cognitive insight. In various embodiments, the performance of certain cognitive insight and learning operations results in the performance of blockchain-associated cognitive learning operations, described in greater detail herein.” [0131]

Where the transaction record may include public key of a recipient (therefore constraint on second transaction)… 
“In various embodiments, the transaction record may also contain a list of validated digital assets and instruction statements, such as transactions made, their associated financial amounts, and the addresses of the parties to those transactions. In various embodiments, the addresses may be a crytopgraphic key, familiar to those of skill in the art, or a physical address. As an example, in one embodiment, the public key of a recipient 808 is used as an address. In another embodiment, the public key of the recipient is used for the delivery of a digital ass, the transfer of digital currency, or a combination thereof. In yet another embodiment, the address may be a street address, which can be used for the delivery of physical goods.” [0133]

a first constraint that a set of data obtained by the node includes information obtained from a blockchain associated with the blockchain network, 

	
Fig. 7, ref. 804 and Block Reference ID…

    PNG
    media_image1.png
    249
    649
    media_image1.png
    Greyscale


Block Reference ID (therefore information obtained from a blockchain associated with the blockchain network)…
“FIG. 8 is a simplified block diagram of a blockchain transaction implemented to deliver a blockchain-associated cognitive insight in accordance with an embodiment of the invention. In various embodiments, a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a transaction identifier 812, a transaction payload 814, and a transaction timestamp 816. In certain embodiments, the transaction payload 814 may include one or more blockchain-associated cognitive insights 818, one or more smart contracts 820, or a combination thereof.” [0132]

See Node and Blockchain Network below.

a second constraint that the set of data includes a block header of a block of the blockchain, and

Hash value of a block header…
“FIG. 8 is a simplified block diagram of a blockchain transaction implemented to deliver a blockchain-associated cognitive insight in accordance with an embodiment of the invention. In various embodiments, a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a transaction identifier 812, a transaction payload 814, and a transaction timestamp 816. In certain embodiments, the transaction payload 814 may include one or more blockchain-associated cognitive insights 818, one or more smart contracts 820, or a combination thereof.” [0132]

a third constraint defined by a set of parameters in the block header of the blockchain before the control of the digital asset can be transferred;

A transaction timestamp… 
“FIG. 8 is a simplified block diagram of a blockchain transaction implemented to deliver a blockchain-associated cognitive insight in accordance with an embodiment of the invention. In various embodiments, a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a transaction identifier 812, a transaction payload 814, and a transaction timestamp 816. In certain embodiments, the transaction payload 814 may include one or more blockchain-associated cognitive insights 818, one or more smart contracts 820, or a combination thereof.” [0132]

See Block Header below.

obtaining, at the interface of the electronic device, the second blockchain transaction, the second transaction comprising a second script that, as a result of being executed by a processor of the electronic device, causes the node to obtain the set of data that fulfills the set of constraints of the first script; and

Transaction payload with cogitative insights and smart contract (example of second script)…
“FIG. 8 is a simplified block diagram of a blockchain transaction implemented to deliver a blockchain-associated cognitive insight in accordance with an embodiment of the invention. In various embodiments, a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a transaction identifier 812, a transaction payload 814, and a transaction timestamp 816. In certain embodiments, the transaction payload 814 may include one or more blockchain-associated cognitive insights 818, one or more smart contracts 820, or a combination thereof.” [0132]

Where executable code can allow transactions to be initiated if conditions are met (therefore fulfilling first script parameters data)…
“Additionally, every transaction in a blockchain is time-stamped, which is useful for tracking interactions between participants and verifying various information contained in, or related to, a blockchain. Furthermore, instructions can be embedded within individual blocks of a blockchain. These instructions, in the form of computer-executable code, allow transactions or other operations to be initiated if certain conditions are met. For example, a particular good or service can be provided in exchange for the receipt of a monetary amount. In certain embodiments, the computer-executable code is in the form of a smart contract, described in greater detail herein.” [0127]

“FIGS. 12a and 12b are a simplified process flow diagram showing the generation of blockchain-associated cognitive insights by a Cognitive Inference and Learning System (CILS) implemented in accordance with an embodiment of the invention. As used herein, a blockchain-associated cognitive insight broadly refers to a cognitive insight that is generated at least in part through the use of blockchain data, or alternatively, provided in the form of a blockchain transaction, described in greater detail herein. As likewise used herein, blockchain data broadly refers to any data associated with a given blockchain, whether it is related to the data structure of the blockchain as a whole or its individual elements, the individual data elements it may contain, or its associated metadata. Likewise, blockchain data also broadly refers to the rules and parameters of a corresponding blockchain's operation, the protocols related to its interaction with applications and other blockchains, or its corresponding Application Program Interface (API).” [0234]

validating the blockchain second transaction by executing, by the processor, the first script and the second script, wherein the validating the second blockchain transaction comprises verifying that the  set of parameters of the  block header fulfills the set of constraints; and 

Allow transactions when met (therefore validating transaction) using executable code…
“Additionally, every transaction in a blockchain is time-stamped, which is useful for tracking interactions between participants and verifying various information contained in, or related to, a blockchain. Furthermore, instructions can be embedded within individual blocks of a blockchain. These instructions, in the form of computer-executable code, allow transactions or other operations to be initiated if certain conditions are met. For example, a particular good or service can be provided in exchange for the receipt of a monetary amount. In certain embodiments, the computer-executable code is in the form of a smart contract, described in greater detail herein.” [0127]  

enabling the control of the digital asset to be transferred by recording the second blockchain transaction to the distributed ledger.
[No Patentable Weight is given to intended use language of “to be transferred…” as transfer never happens.]

Where transactions are recorded on the blockchain…
“FIG. 8 is a simplified block diagram of a blockchain transaction implemented to deliver a blockchain-associated cognitive insight in accordance with an embodiment of the invention. In various embodiments, a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a transaction identifier 812, a transaction payload 814, and a transaction timestamp 816. In certain embodiments, the transaction payload 814 may include one or more blockchain-associated cognitive insights 818, one or more smart contracts 820, or a combination thereof.” [0132]

Transaction record includes list of validated digital assets…
“In various embodiments, the transaction record may also contain a list of validated digital assets and instruction statements, such as transactions made, their associated financial amounts, and the addresses of the parties to those transactions. In various embodiments, the addresses may be a crytopgraphic key, familiar to those of skill in the art, or a physical address. As an example, in one embodiment, the public key of a recipient 808 is used as an address. In another embodiment, the public key of the recipient is used for the delivery of a digital ass, the transfer of digital currency, or a combination thereof. In yet another embodiment, the address may be a street address, which can be used for the delivery of physical goods.” [0133]

Node and Blockchain Network
Saxena et al. teaches transaction block header and node.  They do not teach specifics of node and of header information.

Manning also in the business of node and blockchain teaches:
Block header as identifier…
“The primary identifier of a block is its cryptographic hash, a digital fingerprint, in one embodiment made by hashing the block header twice through a hash algorithm such as the Secure Hash Algorithm 256 (SHA256) algorithm. The resulting 32-byte hash is called the block hash but is more accurately the block header hash, because only the block header is used to compute it. Unlike distributed blockchains such as Bitcoin, which use a common first block everywhere, each private blockchain may use its own unique first block, as described in more detail below. The block hash identifies a block uniquely and unambiguously and can be independently derived by any node by simply hashing the block header.” [0034]

Block position in a blockchain (therefore a blockchain network) as identifier…
“A second way to identify a block is by its position in the blockchain, called the block height. The first block ever created is at block height 0 (zero). A block can thus be identified two ways: by referencing the block hash or by referencing the block height. Each subsequent block added "on top" of that first block is one position "higher" in the blockchain, like boxes stacked one on top of the other.” [0036]

“A Merkle tree, also known as a binary hash tree, is a data structure used for efficiently summarizing and verifying the integrity of large sets of data. Merkle trees are binary trees containing cryptographic hashes. The term "tree" describes a branching data structure, but these trees are usually displayed upside down with the "root" at the top and the "leaves" at the bottom of a diagram, as is illustrated in the examples that follow.” [0048]

Node can read block headers…
“As can be seen from the table, while the block size increases rapidly, from 4 KB with 16 records to a block size of 16 MB to fit 65,535 records, the Merkle path required to prove the inclusion of a transaction increases much more slowly, from 128 bytes to only 512 bytes. With Merkle trees, a node can read just the block headers (80 bytes per block) and still be able to identify a resource record's inclusion in a block by retrieving a small Merkle path from a full node, without storing or transmitting the vast majority of the blockchain, which might be several gigabytes in size.” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Saxena et al. the ability to have a node read blockchain network data as taught by Manning since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Manning who teaches the benefits of using a node to read blockchain data, where the benefits of using such data for security purposes (e.g. Merkle analysis). 

	Block Header
The combined references teach blockchain and electronic signature, public/private key, time stamp and Merkle tree.  They also teach scripts searching block headers.  They do not teach details of block header.

Xie also in the business of blockchain, electronic signature, public/private key, timestamp and Merkle tree teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a hash value, merkle root, timestamp, public key, and signature of new block header data (therefore timestamp can be in block header)…



    PNG
    media_image2.png
    111
    476
    media_image2.png
    Greyscale

Smart contract (therefore computer program to automate execution of terms), which includes a node apparatus read identity information from a smart contract and authenticate account and party…
“After a permission of an account is determined, a node apparatus configured with a corresponding account has a corresponding blockchain permission. A node apparatus configured with an identity certificate issuing account may issue a smart contract for recording identity information of a user account, and is responsible for writing the identity information of the user account to the smart contract. A node apparatus configured with an authenticating user account may read identity information of an authenticated user account from a smart contract, and authenticate the authenticated party based on the information. A node apparatus configured with an authenticated user account may generate an account address, notify an identity certificate issuing account of identity information such as the address and public key, and record the identity information into a smart contract through the identity certificate issuing account.” [0126]

Block header used for verification…
“In the embodiments of the present disclosure, by adding a field stored with generator information into a block header, verifications of a block generator can be implemented, the generation of an illegal block is avoided, and the security is improved.” [0114]

Where account can restrict permissions to nodes/networks…
“In the present disclosure, node apparatuses are configured with corresponding accounts, and performing permission control on the accounts can restrict permissions of different node apparatuses so as to ensure security and privacy of blockchain data; on the other hand, by controlling access permissions of configured accounts of node apparatuses, a blockchain can be made into a private chain network, preventing unrelated nodes from accessing the network and improving the security of the blockchain; in addition, account permissions can be set through transactions sent by node apparatuses having the account management permission, and account addresses and permissions corresponding to accounts are recorded in a blockchain, so that the permissions of accounts can be queried in the blockchain, account permissions can be prevented from being changed, and the security of the blockchain can be ensured.” [0035]

Pubic key as an account address, that was generated by a node…
“An account address is generated by a node apparatus configured with a to-be-allocated-permission account, and sent to a target node apparatus. In an embodiment, a node apparatus configured with a to-be-allocated-permission account may generate an account address according to a public key.” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with authenticating information from a smart contract (computer program executing terms) at a node as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the benefits of using smart contract with block headers for authenticating a transaction.

Regarding claim 4
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a fourth constraint that the set of data includes a third transaction from the block of the blockchain.

Saxena et al. teaches:
Fig. 8, ref. 808 and Public Key of Recipient which would constrain subsequent transactions.

Other examples of constraints…
“In certain embodiments, virtually any type of information associated with a transaction may be digitized, codified and placed on a blockchain. As an example, a blockchain-associated cognitive insight 818 may contain confidential information that is only intended for a particular recipient. In one embodiment, the private key of the sender and the public key of the recipient may be used to perform cryptographic operations to encrypt a particular blockchain-associated cognitive insight 818. The resulting encrypted blockchain-associated cognitive insight 818 can then be added to a particular transaction record ‘1’-‘n’ 802. While the encrypted blockchain-associated cognitive insight 818 may be viewable in its encrypted form by all participants in the blockchain, it can only be decrypted by its intended recipient. In this example, the encrypted blockchain-associated cognitive insight 818 may be decrypted by its intended recipient through the use of their private key and the sender's public key.” [0134]

Regarding claim 7
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a sixth constraint that the set of data includes a block header chain that includes an ordered set of block headers, the ordered set of block headers including a plurality of block headers, the ordered set of block headers specifying an order associated with the plurality of block headers.

Saxena et al. teaches:
Fig. 7 teaches a an ordered block chain, where each block is numbered consecutively.

Fig. 8 teaches Block Reference ID.  Therefore each block would be consecutively numbered.

Blocks numbered 1-n…
“…As used herein, a blockchain broadly refers to a decentralized, distributed data structure whose contents are replicated across a number of systems. These contents are stored in a chain of fixed structures commonly referred to as “blocks,” such as block ‘1’ 718, block ‘2’, and so forth, through block ‘n’ 722. Each of these blocks contains certain information about itself, such as a unique identifier, a reference to its previous block, and a hash value generated from the data it contains. As an example, block ‘2’ 720 would contain a reference to block ‘1 718, yet their respective hashes values would be different as they contain different data.” [0122]

Regarding claim 8
The computer-implemented method claimed in claim 7, wherein the node determines whether the sixth constraint that the set of data includes the block header chain is satisfied by at least:

selecting a pair of block headers based at least in part on the order associated with the plurality of block headers, the pair of block headers comprising a first block header of the pair of block headers and a second block header of the pair of block headers; and

Saxena et al. teaches:
Fig. 8, ref. 804 teaches block reference ID (therefore the ability to select a pair of block headers.
verifying that, for the pair of block headers, a hash of the first block header of the pair of block headers is equal to a hash value stored in the second block header of the pair of block headers.
Fig. 8, ref. 806 teaches hash of prior block header.

Regarding claim 9
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a seventh constraint that the set of data is obtained from a public blockchain of the blockchain network.

Saxena et al. teaches:
Blockchains may be public blockchains…
“In certain embodiments, the APIs 316 are implemented to build and manage certain cognitive applications 304, described in greater detail herein, which are then executed on the cognitive platform 310 to generate cognitive insights. Likewise, the sourcing agents 318 are implemented in various embodiments to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334. In certain embodiments, the dataset engine 322 is implemented to establish and maintain a dynamic data ingestion and enrichment pipeline. In various embodiments, the dataset engine 322 is configured to source data from one or more blockchains. In certain embodiments, the blockchains may be a public blockchain, a private blockchain, or a combination thereof, as described in greater detail herein. In these and other embodiments, the dataset engine 322 may be implemented to orchestrate one or more sourcing agents 318 to source data. Once the data is sourced, the data set engine 322 performs data enriching and other data processing operations, described in greater detail herein, and generates one or more sub-graphs that are subsequently incorporated into a target cognitive graph.” [0062]

Regarding claim 10
The computer-implemented method claimed in claim 1, wherein one or more properties of the blockchain network are provided to the node prior to executing the first script and the second script.

Saxena et al. teaches:
Fig. 8, ref. 804 Block Reference ID would be created prior to executing the first and second script.

Regarding claim 11
The computer-implemented method claimed in claim 1, wherein validating the second blockchain transaction is successfully performed without verifying that an entity that created the second blockchain transaction has access to secret information.

Saxena et al. teaches:
Example of access to confidential information using cryptographic operations (therefore no need to verify creator of information)…
“In certain embodiments, virtually any type of information associated with a transaction may be digitized, codified and placed on a blockchain. As an example, a blockchain-associated cognitive insight 818 may contain confidential information that is only intended for a particular recipient. In one embodiment, the private key of the sender and the public key of the recipient may be used to perform cryptographic operations to encrypt a particular blockchain-associated cognitive insight 818. The resulting encrypted blockchain-associated cognitive insight 818 can then be added to a particular transaction record ‘1’-‘n’ 802. While the encrypted blockchain-associated cognitive insight 818 may be viewable in its encrypted form by all participants in the blockchain, it can only be decrypted by its intended recipient. In this example, the encrypted blockchain-associated cognitive insight 818 may be decrypted by its intended recipient through the use of their private key and the sender's public key.” [0134]

Regarding claim 12
The computer-implemented method claimed in claim 1, wherein the first script is a locking script of the first blockchain transaction and the second script is an unlocking script for the first script.

Saxena et al. teaches:
Encrypt (lock) and private key (first script) to decrypt (unlock, therefore second script)…
“In certain embodiments, virtually any type of information associated with a transaction may be digitized, codified and placed on a blockchain. As an example, a blockchain-associated cognitive insight 818 may contain confidential information that is only intended for a particular recipient. In one embodiment, the private key of the sender and the public key of the recipient may be used to perform cryptographic operations to encrypt a particular blockchain-associated cognitive insight 818. The resulting encrypted blockchain-associated cognitive insight 818 can then be added to a particular transaction record ‘1’-‘n’ 802. While the encrypted blockchain-associated cognitive insight 818 may be viewable in its encrypted form by all participants in the blockchain, it can only be decrypted by its intended recipient. In this example, the encrypted blockchain-associated cognitive insight 818 may be decrypted by its intended recipient through the use of their private key and the sender's public key.” [0134]

Regarding claim 14
A system, comprising:
a processor; and

Saxena et al. teaches:
A processor…
“A method, system and computer-usable medium are disclosed for cognitive inference and learning operations. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.” [0019]

memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1.

Storage medium (memory) with instructions…
“A method, system and computer-usable medium are disclosed for cognitive inference and learning operations. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.” [0019]

Regarding claim 15
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1.

Saxena et al. teaches:
A computer program product to carry out instructions…
“A method, system and computer-usable medium are disclosed for cognitive inference and learning operations. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.” [0019]

Regarding claim 16
The computer-implemented method claimed in claim 1, further comprising transferring the control of the digital asset based at least in part on a result of the validating.

Saxena et al. teaches:
Example of transfer of digital assets based on conform to compliance requirement (validating)…
“In various embodiments, a blockchain-associated cognitive insight 818 is implemented in combination with a smart contract 820 to perform one or more associated operations or processes. As used herein, a smart contract 820 broadly refers to executable computer code 824 configured to generate instructions for downstream processes. Examples of downstream processes include delivery of digital or physical goods, transfer of digital currencies between participants, performing a one-step assurance process or notification, performing operations to conform to a compliance requirement, and so forth, if certain conditions are met. In certain embodiments, the smart contract 820 may contain the terms and conditions of a contract 822 in clear text, executable computer code 824, or a combination thereof. In various embodiments, the text of a contract 822 may be encrypted for confidentiality. In certain embodiments, the execution of the computer code 824 results in the generation of another blockchain transaction.” [0135]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (5) above in further view of Patent No. US 5982296 to Wakasa et al. in view of  Pub. No. US 2017/0206382 to Rodriguez De Castro et al.
Regarding claim 3
The computer-implemented method claimed in claim 1, wherein the node determines whether the constraint that the set of data includes the block header of the block of the blockchain is satisfied by at least verifying that the set of parameters comprise:

a predetermined size of the block header;
See Size below.
a difficulty value of the block header that is greater than or equal to a blockchain difficulty value; and
See Difficulty below.
a hash of the block header that is less than or equal to a target value calculated from the difficulty value included in the block header.
See Difficulty below.
Size
The combined references teach header, they do not teach verifying a size.

Wakasa et al. also in the business of header teaches:
Recognizes (verifying) length (size) in the header…
“When the header is received from the line data processor 23 in FIG. 2, the memory manager 22 recognizes the length (data length) contained in the header and also the beginning of an empty block chain available in the data buffer 21, and performs control to store the received user data (frame) by using a descriptor chain technique…” (col. 4, lines 6-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to verify a header size as taught by Wakasa et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach using various constraints to verify and secure a block and using data length of a block is one more constraint to enhance block and transaction security.

Difficulty
The combined references teach header, they do not teach difficulty.

Rodriguez De Castro et al. also in the business of header teaches:

Difficulty (numeric or hash) value exceeds and not exceeds a difficulty level (target)…
“…In the particular case of the bitcoin network, the validity criteria is expressed by a certain numeric value (often referred to as the difficulty level) that the numeric value of the 256 bit number produced by the final hash output may not exceed if it is to be considered valid. Thus if the numeric value or the final hash exceeds the difficulty level by any amount, the candidate transaction block header fails the validity test, and if it does not exceed the difficulty level it passes the validity test. In blockchain systems other than the one associated with the bitcoin network, some embodiments may employ the same criteria for determining validity, while other embodiments may employ different criteria for determining validity.” [0062]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to perform a difficulty test as taught by Rodriguez De Castro et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach using various constraints to verify and secure a block and using difficulty level is just one more constraint to enhance block and transaction security.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (5) above in further view of Pub. No. US 2017/0085545 to Lohe et al.
Regarding claim 5
The computer-implemented method claimed in claim 4, wherein:
the set of data includes the block header of the block of the blockchain;
The combined references teach block header. For example…
Xie also in the business of blockchain, electronic signature, public/private key, timestamp and Merkle tree teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a hash value, merkle root, timestamp, public key, and signature of new block header data…



    PNG
    media_image2.png
    111
    476
    media_image2.png
    Greyscale

Smart contract (therefore computer program to automate execution of terms), which includes a node apparatus read identity information from a smart contract and authenticate account and party…
“After a permission of an account is determined, a node apparatus configured with a corresponding account has a corresponding blockchain permission. A node apparatus configured with an identity certificate issuing account may issue a smart contract for recording identity information of a user account, and is responsible for writing the identity information of the user account to the smart contract. A node apparatus configured with an authenticating user account may read identity information of an authenticated user account from a smart contract, and authenticate the authenticated party based on the information. A node apparatus configured with an authenticated user account may generate an account address, notify an identity certificate issuing account of identity information such as the address and public key, and record the identity information into a smart contract through the identity certificate issuing account.” [0126]

Block header used for verification…
“In the embodiments of the present disclosure, by adding a field stored with generator information into a block header, verifications of a block generator can be implemented, the generation of an illegal block is avoided, and the security is improved.” [0114]

Where account can restrict permissions to nodes/networks…
“In the present disclosure, node apparatuses are configured with corresponding accounts, and performing permission control on the accounts can restrict permissions of different node apparatuses so as to ensure security and privacy of blockchain data; on the other hand, by controlling access permissions of configured accounts of node apparatuses, a blockchain can be made into a private chain network, preventing unrelated nodes from accessing the network and improving the security of the blockchain; in addition, account permissions can be set through transactions sent by node apparatuses having the account management permission, and account addresses and permissions corresponding to accounts are recorded in a blockchain, so that the permissions of accounts can be queried in the blockchain, account permissions can be prevented from being changed, and the security of the blockchain can be ensured.” [0035]

Pubic key as an account address, that was generated by a node…
“An account address is generated by a node apparatus configured with a to-be-allocated-permission account, and sent to a target node apparatus. In an embodiment, a node apparatus configured with a to-be-allocated-permission account may generate an account address according to a public key.” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with authenticating information from a smart contract (computer program executing terms) at a node as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the benefits of using smart contract with block headers for authenticating a transaction.
the set of constraints includes a fifth constraint that the third transaction is included in the block; and
Brown teaches:
Example of information obtained from chains of transactions (therefore more than two)…
“For a Transaction to be considered valid (and hence a candidate for finalization): its inputs states must be from valid transactions (recursively-such as one may iterate back through state chains and inspect the uniqueness of each state and validity of each state transition); it must be electronically signed by all parties identified in the transaction's commands; and it must be accepted by the verify function of every contract pointed to by the input and output states objects.” [0110]
the node determines whether the fifth constraint that the third transaction is included in the block based at least in part on the block header of the block of the blockchain is satisfied.
Node stores copy of processed (therefore determined that transaction is included in the block) for historical transactions…
“Once the transaction is validated by confirming the contract code referenced by each of the contract types referenced in the transaction, nodes store a copy of that transaction. Thus the data stored by nodes is an index of all current state objects to which they are party along with the historical set of transactions they processed to form this view.” [0116]

The combined references teach public key in the block header (therefore key is satisfied)…

    PNG
    media_image2.png
    111
    476
    media_image2.png
    Greyscale


Regarding claim 6
The computer-implemented method claimed in claim 5, wherein the node determines whether the fifth constraint that the third transaction is included in the block is satisfied by at least:
calculating a hash value of the third transaction based at least in part on an encoding of transactions in the block identified by the block header; and

Saxena et al. teaches:
Hash of prior block header (Fig. 8, ref. 806), where inherent with hash value is calculating the value.

“…Each of these blocks contains certain information about itself, such as a unique identifier, a reference to its previous block, and a hash value generated from the data it contains. As an example, block ‘2’ 720 would contain a reference to block ‘1 718, yet their respective hashes values would be different as they contain different data.” [0122]

verifying that the hash value of the third transaction is equal to a hash value stored in the block header.
Example of verify validity of block (therefore verifying hash value)…
“Skilled practitioners of the art will be aware that blockchains may be implemented in different ways and for different purposes. However, they typically have certain characteristics in common. For example, a blockchain is digitally distributed across a number of systems, each of which maintains a copy of the blockchain. Updates to one copy of the blockchain, such as the addition of a block ‘n’ 722, results in corresponding, near-real-time updates to the other copies. Accordingly, the contents of the blockchain, including its most recent updates, are available to all participating users of the blockchain, who in turn use their own systems to authenticate and verify each new block. This authentication and verification ensures that the same transaction does not occur more than once. Furthermore, the legitimacy of a block, and its associated contents, is only certified once a majority of participants agree to its validity.”[0123]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following teaches at least blockchain and validating with a constraint:
US-20200151714-A1; US-20160292672-A1; US-20170046689-A1; US-20170075941-A1; US-20170083907-A1; US-20170257358-A1; US-20170344435-A1; US-20170344580-A1; US-20170344987-A1; US-20180019867-A1; US-20160342977-A1; US-20150294308-A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693